     Case 2:19-cv-09734-JVS-JDE Document 35 Filed 10/08/20 Page 1 of 1 Page ID #:2436




 1
                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11    RONNIE DAVE LEWIS,                     ) Case No. 2:19-cv-09734-JVS (JDE)
                                             )
12                      Petitioner,          )
                                             ) JUDGMENT
13                       v.                  )
                                             )
14    W.L. MONTGOMERY, Warden,               )
                                             )
15                                           )
                        Respondent.          )
16
17
18          Pursuant to the Order Accepting Findings and Recommendation of the
19    United States Magistrate Judge,
20          IT IS ADJUDGED that the operative Petition is denied and this action
21    is dismissed with prejudice.
22
23
24    Dated: October 08, 2020

25                                        ______________________________
26                                        JAMES V. SELNA
                                          United States District Judge
27
28
